Subject to approval of ArvinMeritor’s Board of Directors



March 22, 2006
 
 
Mr. Jeffrey Craig
9830 Lakewood Drive

Grosse Ile, MI 48138
 
Dear Jay:
 

We are pleased to extend to you our offer of employment for the position of Vice
President and Controller of ArvinMeritor, Inc., effective no later than May 1,
2006. Subject to the approval of the ArvinMeritor Board of Directors (the
“Board”) you will become an elected officer of ArvinMeritor, effective as of the
first date employed. In this position, you will report to the Senior Vice
President and Chief Financial Officer of ArvinMeritor and be based in Troy,
Michigan. You agree to devote your full time and attention to the business and
activities of ArvinMeritor and to use your reasonable best efforts to perform
faithfully and efficiently the responsibilities assigned to you by the Senior
Vice President and Chief Financial Officer of ArvinMeritor. This offer provides
for an annual base salary of Three Hundred and Fifty Thousand Dollars
($350,000). Beginning November 2006, your annual base salary shall be
reviewedannually by the Board’s Compensation and Management Development
Committee, consistent with ArvinMeritor’s practice for senior executives. Any
increase in your annual base salary granted by the Committee in November, shall
become effective on the following February, subject to Board approval.
 
Please note that this offer is subject to formal approval by the ArvinMeritor
Board of Directors. Discussions have been held with members of the Board, and we
are confident that the Board will approve our offer.
 

Annual Incentive Plans



You will be eligible to fully participate on a non-prorated basis in the
ArvinMeritor Incentive Compensation Plan (ICP) beginning in Fiscal Year 2006
(October 1, 2005 to September 30, 2006), and thereafter. Awards made under this
Plan are normally paid in December of each year. Your ICP target award is 45% of
your base earnings as of the end of the fiscal year for which the award is made.
Actual ICP payments can range from 0% up to 200% of your target, depending upon
the performance of ArvinMeritor and your individual performance, both as
determined by the Board, and based in part on the achievement of specified
performance objectives.
 
Long-Term Incentives



In addition you will be eligible to participate in ArvinMeritor’s Long-Term
Incentives Plan (LTIP). As discussed with you, we have recommended to the
Board’s Compensation and Management Development Committee that you be allowed to
fully participate on a non-prorated basis in the current (FY2006-2008) LTIP
cycle.
 
The target award of opportunity for the FY2006-2008, which will be granted to
you within thirty (30) days of your effective start date, will be Three Hundred
and Thirty Thousand Dollars ($330,000). The grant will be comprised of a mix of
Performance Shares (9,000) and Cash Performance Plan award opportunities
($165,000), based upon the achievement of specified performance objectives, over
the three-year performance period, as determined by the Board.
 

Special Award



Furthermore, we have recommended to the Board’s Compensation and Management
Development Committee that you be awarded two special awards. First, you will
receive 30,000 restricted shares, which shall vest, assuming continued service,
as follows: 25% after 36 months; another 25% after 48 months; and the balance of
the shares would vest after 60 months. Additionally, you will receive $150,000
sign-on bonus payable after thirty (30) days from your first date of employment
with ArvinMeritor. If you choose to voluntarily terminate your employement with
ArvinMeritor within one year from your first date of employment, you will be
required to reimburse ArvinMeritor for this full amount.
 

Benefits



You will participate in all the regular ArvinMeritor health, welfare, savings
and other employee benefit programs upon attainment of the eligibility
provisions of the specific plans. You have been provided with summaries of the
aforementioned plans by Ernie Whitus.
 
As an officer of ArvinMeritor, you shall be entitled to participate in all
employee benefit (healthcare, vacation, etc.) and perquisite plans and programs
(see below), of ArvinMeritor, which are generally available to its senior
executive employees.





-     

Club Membership






-     

Company Car Allowance


-     

Financial Planning Allowance


-     

Annual Executive Physical Examination


-     

Personal Excess Liability Coverage




Severance Benefits



We are convinced you will be a valued employee of ArvinMeritor; however, in the
event your employment with ArvinMeritor is terminated, you will be eligible for
certain severance benefits (subject to your signing a release in a form
satisfactory to ArvinMeritor), as follows:
 

·     

By ArvinMeritor Without Cause:








-     

Accrued obligations;






-     

Severance pay based on 18-36 months of your base salary, as determined by the
Board (the “Severance Pay Period”);


-     

Prorated ICP award;


-     

Health and Welfare benefit continuation for the severance period;


-     

Full and immediate vesting of the special service based restricted shares award;


-     

Payment of all vested benefits under the savings plans;


-     

Pro-rata participation in Cash Performance Plan award opportunities; and



-     

No obligation to seek new employment or otherwise mitigate.



·     

By ArvinMeritor for Cause (Cause defined as continued and willful failure to
perform duties, provided that you have been given written notice and an
opportunity to cure the failure within five business days; gross misconduct
which is materially and demonstrably injurious to ArvinMeritor; or conviction of
or pleading guilty or no contest to a (a) felony or (b) other crime which
materially and adversely affects ArvinMeritor):








-     

Accrued obligations and vested plan benefits under the savings plans;






-     

Forfeit all unvested long-term incentive awards, performance shares, restricted
stock and cash portions of any long-term incentive cycles; and


-     

Forfeit eligibility to receive an annual incentive award.









·     

By the Executive for Any Reason (other than death or disability):








-     

Accrued obligations and vested plan benefits under the savings plans.




Death Benefits







-     

Accrued obligations;






-     

Pro-rata annual incentive bonus participation for the time actually worked in
the year of death;


-     

Immediate vesting of all outstandingrestricted shares;


-     

Eligible for vesting of performance shares at the end of each performance period
for all grants greater than one year;


-     

Pro-rata cash portion of any long-term incentive cycles that began more than one
year prior to the date of death;


-     

Medical benefit continuation for your spouse and other dependents for six months
and at the end of this six month period your spouse and dependents may be
eligible for coverage under COBRA (for an additional period not to exceed 30
months);


-     

Payment of all death benefits under the savings plans.




Disability Benefits



Disability (Disability initially defined as the inability to perform the duties
of your current job as a result of disease or injury. Based on your years of
service, your first six months of disability (“Short-Term Disability”) will
result in either full salary continuation for the entire six-month period or a
combination of full salary continuation and reduced salary continuation for said
six-month period. If you are unable to perform your job duties, following
Short-Term Disability, you will be placed on Long-Term Disability and receive
benefits under the provisions of that program. Following a one and one-half
–year period on Long-Term Disability, eligibility for continued coverage will be
based on your inability to perform any job for which you are qualified by
education, training or experience)
 

-     

Accrued obligations;


-     

Pro-rata annual incentive bonus participation for the time actually worked;


-     

Pro-rata cash portion of any long-term incentive cycles that began more than one
year prior to the end of Short-Term Disability;


-     

Continuation of the vesting rules for equity incentive awards;


-     

Medical, dental, vision and life insurance benefits will be provided on the same
terms as if you were employed while you are on Long-Term Disability;




Retirement Benefits



You will be immediately eligible to participate in the 401(k) plan, which has
matching company contributions, and the supplemental 401(k) restoration plan. In
addition, you would be eligible to receive the pension contribution, which is a
percentage of base pay and ICP varying by age, that is available under those
plans.


Change of Control



In the event of a change of control (as defined in the LTIP Cash Performance
Plan) of the Company, you will receive the maximum award (3 times the targeted
opportunity), adjusted by the stock price multiplier, for all outstanding
cycles, subject to approval by the Board. In addition, you will receive a full
and immediate vesting of all performance contingent restricted stock,
service-based restricted stock and performance shares.
 

Indemnification



The Company will provide indemnification and defend you with regard to any
claims arising from any decision made by you in good faith, while performing
services for the Company.
 

Director’s and Officer’s Insurance



The Company shall provide you with reasonable Director’s and Officer’s liability
insurance coverage.
 

Reimbursement of Legal Fees



You will be reimbursed any legal fees incurred in connection with enforcing this
agreement.
 

Arbitration



You have agreed to sign ArvinMeritor’s “Mutual Agreement to Arbitrate Claims”
and the ArvinMeritor “Standards of Business Conduct and Conflict of Interest
Certificate.” Any controversy involving the construction or application of any
terms, covenants or conditions of the Agreement, or any claims arising out of
any alleged breach of the Agreement, will be submitted to and resolved by final
and binding arbitration in Oakland County, Michigan (conducted pursuant to the
rules of the American Arbitration Association).
 
In the event you leave employment of ArvinMeritor for any reason, you agree that
for a period of twenty four (24) months following your departure, you will not
solicit for employment any ArvinMeritor employee, nor will you, without the
prior written consent of ArvinMeritor, directly or indirectly provide services
as an owner, partner, employee, officer, director, independent contractor,
consultant, advisor or in any other capacity to Dana Corporation, Tenneco, or
Eaton Corporation, or any of their respective affiliates or subsidiaries. You
also agree that you will not disclose, nor will you use, any ArvinMeritor
proprietary informationafter you leave employment of ArvinMeritor.
 

Governing Law



The validity, interpretation, construction and performance of the Agreement and
the rights of the parties under the Agreement shall be interpreted and enforced
under Michigan law without reference to principles of conflicts of laws.


Attorneys’ Fees



In the event of litigation between the parties to the Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees. The Company shall pay you
reasonable attorneys’ fees incurred in connection with the preparation,
negotiation and execution of the Agreement.
 
We feel you will make a significant contribution to the ArvinMeritor
organization, and we also believe the Company will furnish you a rewarding
opportunity. On behalf of the Board, I welcome you to ArvinMeritor!
 
Sincerely,
 
 
/s/ James D. Donlon
 
James D. Donlon, III
Senior Vice President and
Chief Financial Officer

ArvinMeritor, Inc.



ACCEPTED:
 

/s/ Jeffrey A. Craig



DATE:
 

March 27, 2006

